UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) December 10, 2012 1-800-FLOWERS.COM, INC. (Exact name of registrant as specified in its charter) Delaware0-2684111-3117311 (State of incorporation)(Commission File Number)(IRS Employer Identification No.) One Old Country Road, Suite 500 Carle Place, New York 11514 (Address of principal executive offices) (Zip Code) (516) 237-6000 (Registrant's telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to Simultaneously satisfy the filing obligation of the registrants under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c) ITEM 5.07 Submission of Matters to a Vote of Security Holders The Company held its annual meeting of stockholders on December 10, 2012.The stockholders considered two proposals, each of which is described in more detail in the Proxy Statement.The matters voted upon at the meeting and the results of the votes are stated below. 1.The following nominees for directors were elected to serve three-year terms expiring at the 2015 annual meeting of the stockholders: Broker NomineeFor AgainstAbstentionsNon-Votes Geralyn Breig369,587,073 0626,0577,222,904 Lawrence Calcano368,576,051 0637,079 7,222,904 James Cannavino 369,454,497 0758,633 7,222,904 2.The stockholders ratified the appointment of Ernst & Young, LLP to serve as register public accountants for the fiscal year ending June 30, 2013. ForAgainstAbstainBroker Non-Votes 377,084,901268,30182,832- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:December 10, 2012 1-800-FLOWERS.COM, Inc. By:/s/ William E. Shea William E. Shea Chief Financial Officer, Senior Vice-President Finance and Administration
